—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered July 7, 1997, which, inter alia, granted defendants’ motions to dismiss the action on the ground of res judicata, unanimously affirmed, with costs.
Defendants were granted summary judgment dismissing plaintiffs complaint in its entirety on January 10, 1995 (Brown v Christopher St. Owners Corp., 211 AD2d 441). The Court of Appeals affirmed, noting that the parties had not addressed the dismissal of plaintiffs claim under Labor Law § 202 (Brown v Christopher St. Owners Corp., 87 NY2d 938). Plaintiffs subsequent action under Labor Law § 202 was properly dismissed on res judicata grounds because the second action arose out of the same transaction (see, O’Brien v City of Syracuse, 54 NY2d 353, 357-358; Thomas v City of New York, 239 AD2d 180; Brooklyn Welding Corp. v City of New York, 198 AD2d 189, lv dismissed 83 NY2d 795) and the earlier grant of summary judgment to defendants resulted in a final judgment on the merits (see, Collins v Bertram Yacht Corp., 42 NY2d 1033; Vinci v Northside Partnership, 250 AD2d 965). Concur— Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.